Citation Nr: 1450485	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-10 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee.

2. Entitlement to a compensable disability rating for a right knee disability.

3. Entitlement to a compensable disability rating for neuropathy of toes 3, 4, and 5 of the left foot.

4. Entitlement to a disability rating in excess of 10 percent for a gastrointestinal disability.

5. Entitlement to service connection for an acquired psychiatric disorder, to include depression, major depressive disorder, and anxiety not otherwise specified.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is associated with the claims file.

Documents contained on the Virtual VA paperless claims processing system include VA mental health treatment records from the American Lake VA Medical Center dated June 2011 to January 2012; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  The Veterans Benefits Management System does not contain any relevant documents.

The issue of entitlement to service connection for chronic sleep impairment, to include as secondary to service-connected disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2012 representative statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a compensable disability rating for a right knee disability, entitlement to a compensable disability rating for neuropathy of toes 3, 4, and 5 of the left foot, entitlement to a disability rating in excess of 10 percent for a gastrointestinal disability, and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In a July 2012 written statement, and at the July 2012 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw the claim of entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee are met.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a July 2012 written statement, and at the July 2012 Travel Board hearing, the Veteran expressed his desire to withdraw the claim of entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee.  As the Veteran has withdrawn the issue, there remain no allegations of errors of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal with respect to the claim of entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee is dismissed.


REMAND

Unfortunately, a remand is required in this matter.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

At the July 2012 hearing before the Board, the Veteran testified that he is receiving private treatment regarding his service-connected gastrointestinal disability, and identified the private provider.  The Veteran submitted the report of a June 2012 CT scan of the abdomen, however, full treatment records from this provider are not of record.  Further, in a July 2012 written statement, the Veteran identified the private counselor he saw for depression beginning in 2007, before he began VA treatment.  On remand, the AOJ should make appropriate efforts to obtain all private treatment records pertinent to the Veteran's claims.

At the July 2012 hearing before the Board, the Veteran testified that he experiences instability and laxity in his right knee, that his right knee will give out often throughout the day, and that he wears a brace on his right knee due to the instability.  Further, the Veteran testified that he has no feeling in the left side of his left foot, including toes 3, 4, and 5, and that because he cannot feel his full step he will roll his ankle, nearly fall, and/or misstep often.  He testified the numbness in his left foot and resulting difficulties with walking will cause him to overcompensate with his right knee, which will also cause his right knee to give out.  The Veteran was last afforded a VA examination in relation to his service-connected right knee and left foot disabilities in May 2011.  At that time, the VA examiner noted the Veteran experienced only occasional numbness of the last three toes in his left foot, noted a brace for the Veteran's left knee only, and upon examination the Veteran's right knee had full range of motion without pain, and stability tests were all within normal limits.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability level for the Veteran's right knee and left foot disabilities.

At the July 2012 Travel Board hearing, the Veteran testified that he experiences constant pain in his abdomen, which fluctuates in severity depending on the foods he eats and his activity level.  He stated he also experiences constipation, diarrhea, problems with bowel control, a mucus discharge, nausea, and fluctuations in his weight, which have affected his life both socially and occupationally.  Upon VA examination in August 2009, the VA examiner noted the Veteran's reported symptoms, but opined there was no change in diagnosis from post operative laparoscopy for mesenteric adenitis, and that at that time the Veteran's condition was in remission.  However, the Veteran's VA treatment records include a diagnosis of and treatment for irritable bowel syndrome (IBS).  See, e.g., August 2009 VA primary care note.  The Veteran also testified at the July 2012 Board hearing that testing performed by his private physician had identified an umbilical hernia.  See June 2012 report of CT of the abdomen.  The Veteran indicated he had not had his follow-up appointment with the physician yet, but that he was going to discuss with the doctor whether the scars from his service-connected laparoscopy for mesenteric adenitis may have caused the umbilical hernia.  The Veteran also testified that his gastrointestinal symptoms have not only continued since service, but worsened over the years.  Again, where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  On remand, the AOJ should afford the Veteran a new VA gastrointestinal examination, with an appropriate specialist, to determine the current disability level for the Veteran's gastrointestinal disability.

Finally, the Veteran contends that his current acquired psychiatric disorder, which has been diagnosed as depression, major depressive disorder (MDD), and anxiety not otherwise specified (NOS), was caused or aggravated by an incident of in-service personal assault, and/or by his service-connected disabilities.  See July 2012 Travel Board hearing testimony; July 2012 Veteran statement; November 2009 VA mental health note; November 2009 VA psychiatry note.  The Veteran testified that his VA psychiatrist has told the Veteran that his depression is because of the effects of his service-connected disabilities on his everyday life.  See also March 2009 VA mental health initial assessment (Veteran's being forced to discharge from service "bothers him to some degree").  Also of record is the Veteran's July 2012 written statement, which potentially corroborates an alleged sexual assault by an officer during the Veteran's deployment.  The Veteran's VA treatment records indicate the Veteran has reported the alleged personal assault to VA treating providers, and has received treatment in relation to that event.  See, e.g., July 2009 VA mental health note.  

Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Further, pursuant to 38 C.F.R. § 3.304(f)(5), "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred."  Accordingly, on remand, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disability, to include whether there is a link between any current diagnosis and any in-service stressor.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private medical providers, to include those with whom he has sought treatment for his gastrointestinal disability and an acquired psychiatric disorder, to include depression.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims, to include from Dr. O. with the Olympia Specialty Clinic regarding the Veteran's gastrointestinal disability, and Dr. M.W. in Redding, California regarding the Veteran's depression.  See July 2012 Travel Board hearing testimony; July 2012 Veteran statement.  The Veteran's assistance should be requested as needed.  All outstanding VA treatment records should be obtained, to include all mental health treatment records.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a VA examination with an appropriate examiner to determine the severity of his service-connected right knee disability and left foot disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology associated with the Veteran's right knee and left foot disabilities, and should provide the following information: 

a) The examiner should specifically state range of motion findings for the right knee using a goniometer.  

b) The examiner should comment on whether the right knee disability exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected condition (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).

c) The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

d) The examiner should describe any subluxation or instability of the right knee.

The examiner is asked to specifically address the Veteran's contentions that he experiences instability and laxity in his right knee, that his right knee will give out often throughout the day, and that he wears a brace on his right knee due to the instability.  See July 2012 Travel Board hearing testimony.

e) The examiner should specifically state whether any neurologic manifestations found in the Veteran's left foot result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  Any associated tests should be performed and the results contained in the examination report.

The examiner is asked to specifically address the Veteran's testimony that he has no feeling in the left side of his left foot, that he cannot feel his full step because of the numbness in his toes, which will cause him to roll his ankle and/or misstep often.  The examiner should also specifically address the Veteran's testimony that he had to purchase corrective shoes.  See July 2012 Travel Board hearing testimony. 

The complete rationale for the opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. After #1 has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a new VA examination with an appropriate specialist to determine the severity of his service-connected gastrointestinal disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner is asked to provide the following information:
a) The examiner should identify with specificity any gastrointestinal disability that is currently manifested, or that has been manifested at any time since August 2009.

The examiner should specifically address the currently service-connected diagnosis of status post laparoscopy for mesenteric adenitis, as well as the diagnosis of IBS in the Veteran's VA treatment records, and an umbilical hernia noted upon a June 2012 CT of the abdomen.

b) The examiner should describe all pertinent symptomatology associated with the Veteran's service-connected gastrointestinal disability, currently service connected as status post laparoscopy for mesenteric adenitis.

The examiner should note the Veteran's reported symptoms of constant pain in his abdomen, which fluctuates in severity depending on the foods he eats and his activity level; constipation; diarrhea; problems with bowel control; a mucus discharge; nausea; and fluctuations in weight.

c) The examiner should offer an opinion as to whether the Veteran describes any symptomatology that is not attributable to his already service-connected status post laparoscopy for mesenteric adenitis.  If so, the examiner should also offer an opinion as to the etiology of those symptoms, to include commenting on whether they are attributable to another known clinical diagnosis.  If the examiner cannot identify a disease or disability which causes the reported stomach symptoms, the examiner should so state.  

d) If a disease or disability is identified other than status post laparoscopy for mesenteric adenitis, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was caused or aggravated by service, or caused or aggravated by the service-connected status post laparoscopy for mesenteric adenitis.

The examiner should specifically address the Veteran's contention that he has experienced gastrointestinal symptoms continually since his surgery in service, and his proposition that scars from the surgery may have caused an umbilical hernia.  See, e.g., July 2012 Travel Board hearing testimony.

The examiner should also note that aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After #1 has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his claimed acquired psychiatric disorder, to include depression, MDD, and anxiety NOS.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since August 2009.

b) For each acquired psychiatric disorder that is currently shown or that has been manifested at any time since August 2009, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should address the Veteran's report of a sexual assault during deployment by a unit officer as part of a hazing incident.  See July 2012 Veteran statement.

c) For each acquired psychiatric disorder that is currently shown or that has been manifested at any time since August 2009, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was caused by one or more of the Veteran's service-connected disabilities.

The examiner should specifically address the Veteran's contentions that his required discharge from service, as well as the effects of his service-connected disabilities on his daily life, have caused his depression.  See, e.g., July 2012 Travel Board hearing testimony.  

d) For each acquired psychiatric disorder that is currently shown or that has been manifested at any time since August 2009, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability is aggravated by one or more of the Veteran's service-connected disabilities.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports comply with the Board's remand instructions.

6. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


